The following opinion was filed May 8, 1908:
TiMiurr,- J.
Respondents move for a rehearing, finding error and obscurity in tlie former opinion, wbicb to tbe ap*502pellant appears “clear, comprehensive, and decisive.” So do our interests affect our judgments. ISTo new question affecting the merits is presented Try the motion; but .the earnestness, ability, and industry of respondents’ counsel deserve some attention beyond the mere formal denial of the motion. Perhaps counsel have not made sufficient allowance for the brevity, essential in judicial opinions, which constrains us to condense into about a dozen pages that which they have presented to us in 865 pages of briefs. It is said we should not have dismissed the complaint or complaints of the respondents. The complaint of the railway company was dismissed for want of equity principally upon the following grounds: (1) After finding in favor of the appellant upon the invalidity of the resolutions and regulations and declaring appellant’s ownership of the passing track on the bridge, there was neither finding nor proof left sufficient to- show that the appellant, otherwise than by merely making claims, interfered or attempted to interfere with the building in other portions of the street of the roadway of this respondent. This constituted a failure of indispensable proof, because the bill is in no sense quia timet. (2) We are unwilling at present, and without further argument and authority, to affirm that the interurban railway can purchase from the city for a cash consideration the consent of the city, or the passage of an ordinance authorizing the laying of its tracks in the streets. The former opinion, reported in 126 Wis. 179, 105 N. W. 571, and adhered to, was given upon the showing there made that the appellant was wrongfully interfering with and obstructing-the construction of respondent’s railway, and we believed this conduct could not be justified by reason of any irregularities- or imperfections, if any there- are, in the ordinance mentioned.. The complaint of the city was dismissed for want of equity, because we consider the complaint as ancillary to the complaint of the Interurban Company, because we reject the view that the city was impartially trying to- protect itself against *503both corporations, and because the gravamen of that complaint is to enforce conformity to resolutions and regulations held ■unreasonable and void, and because there is, aside from such resolutions and regulations, nothing in the findings or proof to sustain an injunction such as prayed for by the city. The usual consequences of such dismissal will follow.
The status quo means, of course, the conditions existing at the time of the commencement of this action, modified or altered only by adjudications or proceedings in this action. The declaration that the status quo should be maintained has particular reference to forbidding any further attempted intervention by the city by way of resolution or ordinance pending the determination of this controversy, forbids changing back to their former position in .the middle of the streets the tracks of the Traction Company, does not continue in existence or prevent the termination of the so-called modus vi-vendi agreement, nor prevent the Traction Company from connecting its passing track at the north and south ends thereof with its main track by cross-over connections, nor prevent the Traction .Company from disconnecting' the passing track in question from the tracks of the Interurban Company at the north and south ends of the passing track, nor prevent the Traction Company from forbidding and preventing the Eastern Wisconsin Railway & Light Company from using the track of the Traction Company without compensation to be fixed by agreement or condemnation. These rights will be preserved to the Traction Company by the decree. We do not determine whether or not the Traction Company is entitled to compensation for the cost or disadvantage of removing its tracks under the removal heretofore made, because that question is not before us. With reference to this recovery it cannot be had in this cause, and the Traction Company may proceed as it shall be advised. We express no opinion. As we understand the situation, the tracks have been removed from the middle of the street either by the city' *504authorities or pursuant to an order of the city authorities, it matters not which. This is a fact accomplished. It therefore remains accomplished. We understand that the Eastern Wisconsin Railway & Light Company cannot reach its tracks north of the bridge without passing* over the bridge on the track of the Winnebago Traction Company, and the decree herein will continue this restraint until the former acquires the right to reach those tracks in the manner pointed out.
■' The pleadings of the respondents in this case showed sec. 2 of the ordinance of November 10, 1903, as quoted in the opinion heretofore written. The case as printed failed to show any amendment allowed; but, as shown by the written record, an amendment was duly allowed to these pleadings, showing that that section of the ordinance was amended by ■striking out the concluding words, “by purchase, lease, or ■other contract arrangement with such company, or any other ■company now owning or using an existing track or tracks along any of said streets,” and inserting in lieu thereof, “subject to the existing rights of such other company.” We do not think this amendment materially changed the legal effect of the ordinance as a recognition on the part of the city and on the part of the Eastern Wisconsin Railway & Light Com* pany that other tracks had been theretofore laid by the Traction Company, and that the Eastern Wisconsin Railway ,c£. Light Company took, and that the city gave, the franchise or permit subject to and with notice of the rights of the Traction Company. When we consider that the traffic agreement between these corporations existed at the time that sec. 2 of the ordinance as it originally existed was enacted, and that the cars of the Eastern Wisconsin Railway & Light Company were then being carried over the tracks of the Traction Company openly and notoriously, and that this amendment was made at the instance of the Eastern Wisconsin Railway ¡&. Light Company, there seems to be no escape from the conclusion that the latter w*as then planning to1 repudiate its traf-*505fie contract, or else that tire words “subject to tbe existing rights of such other company” meant subject to the existing right of the Traction Company to charge a compensation to the respondent for the use of its track. It is proper to note the fact of this amendment for its bearing on possible future litigation, but it in no wise tends to change the conclusion that this court has formerly arrived at.
We think this covers all the points upon which counsel for the respondents found the first opinion ambiguous or obscure. With reference to the motion for rehearing on the merits, we have given the matter careful consideration and we have found nothing to shake our confidence in the correctness of the opinion heretofore announced.
By the Qourt. — The motion for rehearing is denied, with $25 costs.